DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
 
Response to Amendment
The amendment filed on 9/1/2022 is acknowledged. Accordingly, claim 1 was previously cancelled, claims 2-3 and 16 have been amended, thus currently claims 2-17 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 5-7, 11, 13-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10488572 to Ohkawa in view of Park et al. (US 20110309325 A1, hereinafter “Park”, cited by the applicant in IDS filed 7/7/2021) and Ishii et al. (US 20110128466 A1, hereinafter, “Ishii”, cited by the applicant in IDS filed 7/7/2021). 

Regarding claim 2, Ohkawa teaches a display (display, see claim 5, line 1) comprising: 
a liquid crystal display panel (liquid crystal display panel, see claim 5, line 2); and 
a lighting apparatus (light emitting apparatus, see claim 5, line 3) positioned on a rear side (rear side, see claim 5, line 3) of the liquid crystal display panel, 
wherein the lighting apparatus (see claim 5, line 4) comprises: 
light sources (light sources, see claim 5, line 5) and a wavelength conversion member (wavelength conversion member, see claim 5, line 5), the wavelength conversion member converting a wavelength (wavelength, see claim 5, line 6) of light emitted from the light sources (see claim 5, line 6), the wavelength conversion member including a wavelength conversion material (wavelength conversion material, see claim 5, line 7) that includes quantum dots (quantum dots, see claim 5, line 7);
an optical component (optical component, see claim 5, line 8) having a light incident surface (light incident surface, see claim 5, line 8) in opposition to the light sources (see claim 5, lines 8-9), in which the optical component includes a light emission surface (light emission surface, see claim 5, line 9) that faces the rear side of the liquid crystal display panel (see claim 5, lines 8-9), and the light emission surface has an uneven pattern (uneven pattern, see claim 6, line 2); 
at least one light source substrate (substrate, see claim 5, line 11) that supports the light sources (see claim 5, line 11); and 
a prevention structure (prevention structure, see claim 5, line 12) having one or more concave sections (concave sections, see claim 5, line 12), the prevention structure being arranged relative to a first light source (first light source, see claim 5, line 13) and associated first wavelength conversion member (first wavelength conversion member, see claim 5, line 13) such that light from the first light source is prevented from being absorbed by neighboring wavelength conversion member regions (see claim 6, line 13-15).

Ohkawa does not explicitly teach the quantum dots which are encapsulated in a material that prevents deterioration from moisture or oxygen;
Park teaches a display device (display apparatus, see figures 1-2 and 12) having a wavelength conversion material (organic solvent, see ¶ 6) in a material (sealing member 155) that includes quantum dots (quantum dots 151); 
the quantum dots (quantum dots 151) which are encapsulated in a material (155) that prevents deterioration from moisture or oxygen (see ¶ 47); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the quantum dots in the material as wavelength conversion material as taught by Park into the teachings of Ohkawa in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification because quantum dots generate more intensive light in a narrower wavelength band in comparison to typical phosphor.

Ohkawa as modified by Park does not explicitly teach the optical component is positioned such that the wavelength conversion member is between the optical component and the light source, the optical component is spaced from the wavelength conversion member to have a void therebetween.
Ishii teaches a display (liquid crystal display device 200, see figures 3-4) including a lighting apparatus (LED element 6 with phosphor 13 within transparent resin 12, see fig 2); a wavelength conversion member (40), and an optical component (prism sheet 201c, see fig 4) having a light incident surface (lower surface of 201c) and a light emission surface (upper surface of 201c);
the optical component (201c) is positioned such that the wavelength conversion member (40) is between the optical component (201c) and the light source (20), the optical component (201c) is spaced from the wavelength conversion member (40) to have a void therebetween (evident from figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the optical component as taught by Ishii into the teachings of Ohkawa as modified by Park in order to effectively diffuse converted light into the liquid crystal display panel. One of ordinary skill would have been motivated to make this modification so that the liquid crystal display panel provides clear images with even illumination.

Regarding claim 3, Ohkawa does not explicitly teach wherein the lighting apparatus is a direct type light apparatus.
Ishii teaches wherein the lighting apparatus (LED element 6 with phosphor 13 within transparent resin 12, see fig 2) is a direct type light apparatus (sidelight-type backlight is applied, which is not shown, see ¶ 73).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the edge type backlight as taught by Ishii into the teachings of Ohkawa, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to further narrow the overall thickness of the device.

Regarding claim 4, Ohkawa teaches wherein the uneven pattern of the optical component comprises convex sections (convex sections, see claim 7, line 2).

Regarding claims 5-7, Ohkawa does not explicitly teach wherein the light sources are light emitting diodes that generate blue light; and 
wherein the at least one light source substrate has a wiring pattern; and
wherein the optical component is a waveguide.
Ishii teaches wherein the light sources (20) are light emitting diodes (since 20 are LEDs) that generate blue light (see ¶ 25); and
wherein the at least one light source substrate (10) has a wiring pattern (formed by 12-13).; and
wherein the optical component (201) is a waveguide (since 201 contains diffusion sheets that modify light emission).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the light sources and optical component as taught by Ishii into the teachings of Ohkawa since blue LEDs are inexpensive and provide great illumination for conversion, additionally optical components as waveguides transmit light efficiently into LCDs. One of ordinary skill would have been motivated to make this modification to reduce the overall cost of the device, and to enhance light distribution.

Regarding claim 11, Ohkawa does not explicitly teach wherein the light sources are light emitting diodes that generate blue light.
Ishii teaches wherein the light sources (20) are light emitting diodes (since 20 are LEDs) that generate blue light (see ¶ 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the light sources as taught by Ishii into the teachings of Ohkawa since blue LEDs are inexpensive and provide great illumination for conversion. One of ordinary skill would have been motivated to make this modification to reduce the overall cost of the device.

Regarding claims 13-14, Ohkawa does not explicitly teach further comprising a front housing in front of the liquid crystal panel; and 
wherein the front housing comprises metal.
Ishii teaches further comprising a front housing (external frame part 204, see fig 4) in front of the liquid crystal panel (202); and
wherein the front housing (204) comprises metal (see ¶ 72).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the front housing as taught by Ishii into the teachings of Ohkawa in order to provide positioning and protection to the LCD. One of ordinary skill would have been motivated to make this modification to provide protection to the inner components of the de LCD.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Ohkawa in view of Park and Ishii, as applied to claim 2 above, and further in view of Takeuchi et al. (US 20090115936 A1, hereinafter, “Takeuchi”, previously cited by the Examiner).

Regarding claims 8-9, Ohkawa does not explicitly teach further comprises: a reflection member facing the rear side of the liquid crystal panel; and 
wherein the reflection member includes a light diffusion function.
Takeuchi teaches a display (liquid crystal display device 2, see figures 1-5) having a liquid crystal display panel (planer liquid crystal panel 21, see fig 6) and a lighting apparatus (LED element 6 with phosphor 13 within transparent resin 12, see fig 2), and further comprises: 
a reflection member (reflection part 14) facing the rear side (lower side of 21) of the liquid crystal panel (21); and
wherein the reflection member (14) includes a light diffusion function (necessarily occurring since 14 is curved at edges diffusing light reaching to it).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the reflection member as taught by Takeuchi into the teachings of Ohkawa in order to provide the light emitting recycling towards the LCD. One of ordinary skill would have been motivated to make this modification to maximize light usage, thus reduce light losses.

Regarding claim 10, Ohkawa does not explicitly teach  wherein the quantum dots have an axis of 1 nanometer to 100 nanometers and the material is a resin that encapsulates the quantum dots and forms of a film.
Park teaches wherein the quantum dots (151) have an axis of 1 nanometer to 100 nanometers (see ¶ 48) and the material (155) is a resin (see ¶ polymer tube, see ¶ 47) that encapsulates the quantum dots (151) and forms of a film (film shape is better seen in figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the quantum dots in the material as wavelength conversion material as taught by Park into the teachings of Ohkawa in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification because quantum dots generate more intensive light in a narrower wavelength band in comparison to typical phosphor.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Ohkawa in view of Park and Ishii, as applied to claims 2-3 above, and further in view of Kensaku et al. (JP 05088174 A, hereinafter, “Kensaku”, previously cited by the Examiner).

Regarding claim 12, Ohkawa does not explicitly teach wherein the uneven pattern comprises microscopic convex sections.
Kensaku teaches a device (liquid crystal display, see figure 2) in the same field of endeavor having an optical component (light guide plate 11) including a light emission surface (upper surface of 11);
the light emission surface (upper surface of 11) has an uneven pattern (unevenness 30 in a dot and stripe pattern, see par [0015)); and
wherein the uneven pattern (30) of the optical component (11) comprises convex sections (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the uneven pattern as taught by Kensaku into the teachings of Ohkawa in order to provide the display device with an uneven pattern on the optical component that provides a more uniform light over the entire surface of the display. One of ordinary skill would have been motivated to make this modification to avoid bright spots on the display device that could cause defective projection of images.

Ohkawa as modified by Kensaku does not explicitly teach wherein the convex sections are microscopic convex sections.
However, one of ordinary skill would have consider the light sources of Ishii are necessarily small to fit within the LCD, and the uneven pattern incorporated by Kensaku must be very small in size; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the convex sections of Ohkawa as modified by Kensaku microscopic, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further enhance light diffusion from each LED and thus enhancing even illumination in the device.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Ohkawa in view of Park and Ishii, as applied to claim 2 above, and further in view of Chang Liang-Kang (US 20110157914 A1, hereinafter, “Chang”, previously cited by the Examiner).

Regarding claim 15, Ohkawa does not explicitly teach further comprising a rear housing facing a rear side of the light source substrate and enclosed the display.
Chang teaches a display (display panel 50, see fig 1c) including a light source (light emitting elements 134) on a substrate (carrier 136); further comprising
a rear housing (rear of sealant 170) facing a rear side (rear side of 136) of the light source substrate (136) and enclosed the display (50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a housing as taught by Chang into the teachings of Ohkawa in order to protect the inner components of the liquid display device. One of ordinary skill would have been motivated to make this modification to enhance protection and facilitate positioning of the inner components, highly desired for assembly.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Ohkawa in view of Park and Ishii, as applied to claim 2 above, and further in view of Lee et al. (US 20070247833 A1, hereinafter, “Lee”, newly cited by the Examiner).

Regarding claims 16-17, Ishii does not explicitly teach further comprising a plurality of light sections, wherein each of the plurality of light sections include a plurality of light sources, and the plurality of light sources within at least one light section of the plurality of light sections is arrayed at a first predetermined pitch, the first predetermined pitch being different than a second predetermined pitch between the at least one light section and an adjacent light section, and _a spacing between one of the light sources in the at least one light section which is nearest the adjacent light section and one of the light sources in the adjacent light section which is nearest the at least one light section is larger than the first predetermined pitch; and 
wherein the second predetermined pitch is greater than the first predetermined pitch.
Lee teaches a device (liquid crystal display 500, see figure 4) in the same field of endeavor (see ¶ 3);  
further comprising a plurality of light sections (see S1-S3 in annotated figure below), wherein each of the plurality of light sections (S1-S3) include a plurality of light sources (103), and the plurality of light sources (103) within at least one light section (S1, S2, S3) of the plurality of light sections (S1-S3) is arrayed at a first predetermined pitch (see P1, in annotated figure below), the first predetermined pitch (P1) being different than a second predetermined pitch (see P2, in annotated figure below) between the at least one light section (S1) and an adjacent light section (S2), and a spacing between one of the light sources (right most 103 of S1) in the at least one light section (S1) which is nearest the adjacent light section (S2) and one of the light sources (leftmost 103 of S2) in the adjacent light section (S2) which is nearest the at least one light section (S1) is larger (see P2) than the first predetermined pitch (P1); and 
wherein the second predetermined pitch (P2) is greater than the first predetermined pitch (P1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sections and pitches as taught by Lee into the teachings of Ohkawa, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to provide customized control over the areas of the display being illuminated. 

Figure 4 of Lee with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    442
    737
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Park and Kensaku.

Regarding claim 2, Ishii teaches a display (liquid crystal display device 200, see figures 3-4) comprising: 
a liquid crystal display panel (liquid crystal panel 202, see fig 4); and 
a lighting apparatus (light emitting element 20, phosphor layer 40, reflection layer 51, see fig 3) positioned on a rear side (as seen in fig 4) of the liquid crystal display panel (202), 
wherein the lighting apparatus (20, 40, 51) comprises: 
light sources (20) and a wavelength conversion member (40), the wavelength conversion member (40) converting a wavelength (wavelength of light emitted by 20) of light emitted from the light sources (20), the wavelength conversion member (40) including a wavelength conversion material (phosphors B, G, R, see fig 3) which are encapsulated in a material (transparent resin cured product 41s and 42s, see fig 3); 
an optical component (prism sheet 201c, see fig 4) having a light incident surface (lower surface of 201c) in opposition to the light sources (20), in which the optical component (201c) includes a light emission surface (upper surface of 201c) that faces the rear side (lower side of 202) of the liquid crystal display panel (202); 
the optical component (201c) is positioned such that the wavelength conversion member (40) is between the optical component (201c) and the light source (20), the optical component (201c) is spaced from the wavelength conversion member (40) to have a void therebetween (evident from figure 4),
and the optical element (201c) has a pattern (necessarily occurring since all prism sheets have a pattern);
at least one light source substrate (substrate 10 on substrate 101, see figs 3 and 4) that supports the light sources (20) and supplies electrical power (via electrodes 12 and 13, see fig 3) to the light sources (20); and 
a prevention structure (reflection layer 51, see fig 3) having one or more concave sections (note shape of inner surfaces of 51 in fig 3), the prevention structure (51) being arranged relative to a first light source (one 20) and associated first wavelength conversion member (one 40) such that light from the first light source (one 20) is prevented from being absorbed (necessarily occurring since light is reflected towards the LCD and not sideways) by neighboring wavelength conversion member regions (other 40s).

Ishii does not explicitly teach the wavelength conversion material includes quantum dots; and the material prevents deterioration from moisture or oxygen; 
 Park teaches a display device (display apparatus, see figures 1-2 and 12) having a wavelength conversion material (organic solvent, see ¶ 6) in a material (sealing member 155); 
the wavelength conversion material (organic solvent) includes quantum dots (quantum dots 151); and the material (155) prevents deterioration from moisture or oxygen (see ¶ 47); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the quantum dots in the material as wavelength conversion material as taught by Park into the teachings of Ishii in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification because quantum dots generate more intensive light in a narrower wavelength band in comparison to typical phosphor.

Ishii as modified by Park does not explicitly teach the light emission surface has an uneven pattern.
Kensaku teaches a device (liquid crystal display, see figure 2) in the same field of endeavor having an optical component (light guide plate 11) including a light emission surface (upper surface of 11) ;
the light emission surface (upper surface of 11) has an uneven pattern (unevenness 30 in a dot and stripe pattern, see par [0015)).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the uneven pattern as taught by Kensaku into the teachings of Ishii as modified by Park in order to provide the display device with an uneven pattern on the optical component that provides a more uniform light over the entire surface of the display. One of ordinary skill would have been motivated to make this modification to avoid bright spots on the display device that could cause defective projection of images.

Regarding claim 3, Ishii teaches wherein the lighting apparatus (20, 40, 51) is a direct type light apparatus (as seen in figures 4).

Regarding claim 4, Ishii does not teach wherein the uneven pattern of the optical component comprises convex sections.
Kensaku teaches wherein the uneven pattern (30) of the optical component (11) comprises convex sections (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the uneven pattern as taught by Kensaku into the teachings of Ishii in order to provide the display device with an uneven pattern on the optical component that provides a more uniform light over the entire surface of the display. One of ordinary skill would have been motivated to make this modification to avoid bright spots on the display device that could cause defective projection of images.

Regarding claim 5, Ishii teaches wherein the light sources (20) are light emitting diodes (since 20 are LEDs) that generate blue light (see ¶ 25).

Regarding claim 6, Ishii teaches wherein the at least one light source substrate (10) has a wiring pattern (formed by 12-13).

Regarding claim 7, Ishii teaches wherein the optical component (201c) is a waveguide (since prism sheet guide light).

Regarding claim 11, Ishii teaches wherein the light sources (20) are light emitting diodes (since 20 are LEDs) that generate blue light (see ¶ 25).

Regarding claim 12, Ishii does not explicitly teach wherein the uneven pattern comprises microscopic convex sections.
Kensaku teaches wherein the uneven pattern (30) of the optical component (11) comprises convex sections (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the uneven pattern as taught by Kensaku into the teachings of Ishii in order to provide the display device with an uneven pattern on the optical component that provides a more uniform light over the entire surface of the display. One of ordinary skill would have been motivated to make this modification to avoid bright spots on the display device that could cause defective projection of images.

Ishii as modified by Kensaku does not explicitly teach wherein the convex sections are microscopic convex sections.
However, one of ordinary skill would have consider the light sources of Ishii are necessarily small to fit within the LCD, and the uneven pattern incorporated by Kensaku must be very small in size; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the convex sections of Ishii as modified by Kensaku microscopic, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further enhance light diffusion from each LED and thus enhancing even illumination in the device.

Regarding claim 13, Ishii teaches further comprising a front housing (external frame part 204, see fig 4) in front of the liquid crystal panel (202).

Regarding claim 14, Ishii teaches wherein the front housing (204) comprises metal (see ¶ 72).

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Park and Kensaku, as applied to claim 2 above, and further in view of Takeuchi.
Regarding claims 8-9, Ishii does not explicitly teach a reflection member facing the rear side of the liquid crystal panel; and
wherein the reflection member includes a light diffusion function.

Takeuchi teaches a display (liquid crystal display device 2, see figures 1-5) having a liquid crystal display panel (planer liquid crystal panel 21, see fig 6) and a lighting apparatus (LED element 6 with phosphor 13 within transparent resin 12, see fig 2), and further comprises: 
a reflection member (reflection part 14) facing the rear side (lower side of 21) of the liquid crystal panel (21); and
wherein the reflection member (14) includes a light diffusion function (necessarily occurring since 14 is curved at edges diffusing light reaching to it).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the reflection member as taught by Takeuchi into the teachings of Ishii in order to provide the light emitting recycling towards the LCD. One of ordinary skill would have been motivated to make this modification to maximize light usage, thus reduce light losses.

Regarding claim 10, Ishii does not explicitly teach  wherein the quantum dots have an axis of 1 nanometer to 100 nanometers and the material is a resin that encapsulates the quantum dots and forms of a film.
Park teaches wherein the quantum dots (151) have an axis of 1 nanometer to 100 nanometers (see ¶ 48) and the material (155) is a resin (see ¶ polymer tube, see ¶ 47) that encapsulates the quantum dots (151) and forms of a film (film shape is better seen in figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the quantum dots in the material as wavelength conversion material as taught by Park into the teachings of Ishii in order to provide the light emitting with a wavelength converting particle that has the ability to be excited by a small amount of energy. One of ordinary skill would have been motivated to make this modification because quantum dots generate more intensive light in a narrower wavelength band in comparison to typical phosphor.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Park and Kensaku, as applied to claim 2 above, and further in view of Chang.

Regarding claim 15, Ishii does not explicitly teach further comprising a rear housing facing a rear side of the light source substrate and enclosed the display.
Chang teaches a display (display panel 50, see fig 1c) including a light source (light emitting elements 134) on a substrate (carrier 136); further comprising
a rear housing (rear of sealant 170) facing a rear side (rear side of 136) of the light source substrate (136) and enclosed the display (50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a housing as taught by Chang into the teachings of Ishii in order to protect the inner components of the liquid display device. One of ordinary skill would have been motivated to make this modification to enhance protection and facilitate positioning of the inner components, highly desired for assembly.
 
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Park and Kensaku, as applied to claim 2 above, and further in view of Lee.

Regarding claims 16-17, Ishii does not explicitly teach further comprising a plurality of light sections, wherein each of the plurality of light sections include a plurality of light sources, and the plurality of light sources within at least one light section of the plurality of light sections is arrayed at a first predetermined pitch, the first predetermined pitch being different than a second predetermined pitch between the at least one light section and an adjacent light section, and _a spacing between one of the light sources in the at least one light section which is nearest the adjacent light section and one of the light sources in the adjacent light section which is nearest the at least one light section is larger than the first predetermined pitch; and 
wherein the second predetermined pitch is greater than the first predetermined pitch.
Lee teaches a device (liquid crystal display 500, see figure 4) in the same field of endeavor (see ¶ 3);  
further comprising a plurality of light sections (see S1-S3 in annotated figure below), wherein each of the plurality of light sections (S1-S3) include a plurality of light sources (103), and the plurality of light sources (103) within at least one light section (S1, S2, S3) of the plurality of light sections (S1-S3) is arrayed at a first predetermined pitch (see P1, in annotated figure below), the first predetermined pitch (P1) being different than a second predetermined pitch (see P2, in annotated figure below) between the at least one light section (S1) and an adjacent light section (S2), and a spacing between one of the light sources (right most 103 of S1) in the at least one light section (S1) which is nearest the adjacent light section (S2) and one of the light sources (leftmost 103 of S2) in the adjacent light section (S2) which is nearest the at least one light section (S1) is larger (see P2) than the first predetermined pitch (P1); and 
wherein the second predetermined pitch (P2) is greater than the first predetermined pitch (P1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sections and pitches as taught by Lee into the teachings of Ohkawa, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to provide customized control over the areas of the display being illuminated. 

Figure 4 of Lee with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    442
    737
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Kensaku should not be considered to be the same field on endeavor as Ishii for the purposes of combining the Kensaku’s uneven pattern with Ishii’s light emitting surface because Ishii is a direct type light apparatus and Kensaku is directed to an edge-type light apparatus.
The Examiner respectfully disagrees.
Ishii’s invention is directed to both: a direct type (direct-type backlight, as seen in Ishii’s figures) and to an edge type (the direct-type backlight as shown in FIG. 4 is applied or can be one to which a sidelight-type backlight is applied, which is not shown, see ¶ 73).
Thus the prior art of record remains commensurate in scope for teaching the claimed limitations, the combinations are reasonable and properly motivated and the applicants argument in this regard is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875